Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on August 2, 2022 has been entered.  No new matter has been entered.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Response to Amendments/Arguments
Applicant’s arguments, see page 3, filed August 2, 2022, with respect to claims 6-7 have been fully considered and are persuasive.  Claims 6-7 have been amended to remove the indefinite limitation “represent by”.  Therefore, the rejections of claims 6-7under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 3, filed August 2, 2022, with respect to claims 6 have been fully considered and are persuasive.  Claim 6 has been amended to clarify the limitation “function..”.  Therefore, the rejections of claim 6 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see page 3, filed August 2, 2022, with respect to claims 7 have been fully considered and are persuasive.  Claim 7 has been amended to clarify the amino acid positions. Therefore, the rejections of claim 7 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see pages 4-5, filed August 2, 2022, with respect to claims 6-7 have been fully considered and are persuasive.  Claims 6-7 have been amended to remove the limitation “represent by” and the claims no longer encompass a Trichoderma reesei mutant strains have polypeptide having unknown structure. Therefore, the rejections of claims 6-7 under 35 U.S.C. 112(a) have been withdrawn. 

Applicant’s arguments, see pages 5-6, filed August 2, 2022, with respect to claims 6-7 have been fully considered and are persuasive and the rejection of claims 6-7 under 35 U.S.C. 103 has been withdrawn. 

Election/Restrictions
Claims 6-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 7, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lisa Lint on August 16, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Amend claim 12 as follows: 
12.	 A method of producing a sugar from a cellulose-containing biomass, the method comprising: 
producing a cellulase by cultivating a Trichoderma reesei mutant strain wherein an expression of a polypeptide consisting of the amino acid sequence of SEQ ID NO:2 is reduced; and
saccharifying the biomass with the cellulase in a culture solution.

Allowable Subject Matter
Claims 6-12 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an Examiner’s statement for allowance.  Although the prior art discloses a polypeptide having 100% sequence identity to SEQ ID NO:2 of the instant application, see Database GenBank EGR50654 (form PTO-1449), there is no teaching or suggestion in the prior in in reducing expression of the polypeptide of SEQ ID NO:2 in Trichoderma reesei.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652